DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment dated 11/2/2020 has been considered and entered into the record.  Claims 1 and 17, from which all other claims depend, each now require a plurality of chopped semi prepreg sheet materials having two outside surfaces and fiber parts exposed on both outside surfaces.  The previous rejections based upon Tsuchiya et al. fail to teach the new requirement.  Accordingly, the previous prior art rejection is withdrawn.  Additionally, the previous indefinite rejection is withdrawn based upon Applicant’s remarks.  Claims 1–8 and 17–21 remain pending and are examined below.  

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1–8 and 17–21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 1 recites “[a] quasi-isotropic reinforced sheet material comprising: at least one layered body forming a continuous planar sheet.”  Claim 17 recites “[a] roll of quasi-isotropic reinforced material of sheet-like shape…comprising…a continuous layered body having a sheet 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1–8 and 17–21 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya (US 2011/0143110 A1) in view of Taniguchi (US 2014/0077412 A1) and Ellis (US 2007/0267775 A1).
Tsuchiya teaches a quasi-isotropic prepreg material comprising chopped reinforcing carbon fibers, which is impregnated with thermoplastic resin.  Tsuchiya abstract, ¶¶ 106, 570.  The chopped carbon fiber prepreg material may be impregnated with thermoplastic resin at preferred levels of 30 percent or more.  Id. ¶ 77.  Accordingly, some of the prepreg material is impregnated with resin, some is converged, and the remainder is not infiltrated with resin (i.e., partially impregnated).  The chopped carbon fiber prepreg are randomly oriented in a two-dimensional direction, but are aligned to form a flat layer.  See id. ¶ 570.  Multiple layers of the prepreg material may be stacked together, integrated, and bonded together through pressure and by melting the Id.  ¶¶ 203, 221, 569.
Tsuchiya fails to teach a prepreg thickness and number of fibers in the thickness direction of the prepreg, or that the prepreg has exposed fiber parts on both of its outsides surfaces.
Taniguchi teaches a fiber-reinforced prepreg composite material including reinforcing fibers and a thermoplastic resin, wherein the composite material possesses two-dimensional (i.e., quasi) isotropy.  Taniguchi abstract.  The thickness of the prepreg composite material may have a thickness of 1 to 5 times greater than the finally formed and impregnated composite material.  See id. ¶ 120.  The fibers used to form the fiber-reinforced prepreg composite material preferably have an average diameter from 3–12 microns and the fiber-reinforced prepreg composite material has a thickness as low as 0.1 mm.  Id. ¶¶ 49, 120.  Accordingly, the fiber-reinforced prepreg composite material has an average of between two and ten fibers in the thickness direction of the composite material.  
It would have been obvious to one of ordinary skill in the art would have looked to Taniguchi for guidance as to prepreg thickness and number of fibers in the thickness direction of the prepreg in order to practice the invention of Tsuchiya.  
Ellis teaches a molding material comprising fibrous reinforcement that is partially impregnated with resin, wherein the molding material retains fibers on its outer surfaces to allow for improved processing.  Ellis abstract, ¶¶ 14–17, 48.
The ordinarily skilled artisan would have also found it obvious to have had surface fibers on the two outer surfaces of the Tsuchiya prepreg material in order to facilitate improved processing according to Ellis.


Response to Arguments
Applicant's arguments filed 11/2/2020 have been fully considered but they are not persuasive. 
Applicant argues that Tsuchiya fails to teach chopping along aligned fibers.  Applicant and Tsuchiya use similar processes to form the prepreg materials.  See Spec Figs. 4, 5; Tsuchiya Figs. 3, 10, 12.  Accordingly, because Applicant’s processes result in chopping along aligned fibers, it is reasonable to presume that the required chopping along aligned fibers is also present in the applied prior art.  
Applicant then argues that Tsuchiya fails to teach random orientation of chopped carbon fiber prepreg in a two-dimensional direction.  As pointed out by Applicant, Tsuchiya teaches a “thin prepreg hav[ing] been oriented with two-dimensional isotropy.”  In other words, the fibers of the Tsuchiya prepreg are randomly-oriented in a flat plane (i.e., randomly oriented in the x and y directions, but aligned or flat in the z-direction).  Accordingly, the teaching of Tsuchiya meets the required random orientation in two-directions.  
Applicant also argues that Taniguchi fails to teach chopping along aligned fibers or random orientation of chopped carbon fiber prepreg in a two-dimensional direction.  This argument is not persuasive as the Examiner has relied upon Tsuchiya, not Taniguchi, for the disputed limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786